Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 17, 2021 has been entered.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, 10-12 and 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims are examined under the framework set forth in the 2019 Patent Eligibility Guidance.  
	Regarding step 1, all claims are directed to one of the statutory categories of invention.
Regarding step 2A prong 1, the independent claims recite a certain method of organizing human activity (mental process), in particular it recites a method of coaching a player.  The independent claims recite determining a player’s playstyle based on a player metric, searching for other players with a similar playstyle and have a higher average metric, comparing the two players’ performance data and providing recommendations on the basis of areas of improvement.  These steps are the type of actions that a coach would take to when trying to train an individual.  A coach would review an individual’s playstyle and performance metrics as compared to other individuals and would provide for suggestions 
Regarding step 2A prong 2, the claims do not integrate the abstract idea into a practical application.  The hardware recited is not a particular machine, does not improve the functioning of a computer and does not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  Examiner notes that without the abstract idea, the hardware elements and arrangement would merely be a generic host/clients relationship.  
Regarding step 2B, the additional elements, e.g. host computer, processor, clients, are well understood routine and conventional and do not act as a transformative limitation.  A remote host performing tasks for clients is well-understood, routine and conventional activity, see at least U.S. Publication 2006/0042483 at para. 29.  The claimed data gathering and presenting is extra solution activity, see MPEP§2106.05(g). The addition of display hardware is non-transformative and Examiner is taking official notice of displays within the gaming art.  The dependent claims add additional abstract limitations such as statistical considerations, further game elements for consideration during coaching and non-transformative software limitations.  Claims 2-8 and 10 present additional abstract limitations that are direct to the abstract mental process. Claim 12 positively recites a generic application, however this is non-transformative software. Claim 14 recited a generic database, however this is an abstract arrangement of data. Claim 15 is non-transformative extra solution activity through audio presentation, 
Response to Arguments
Applicant’s arguments, see remarks, filed December 17, 2021, with respect to rejections under section 112 have been fully considered and are persuasive.
Applicant's arguments filed December 17, 2021 with respect to patent eligibility have been fully considered but they are not persuasive. 
Applicant argues that the “hardware architecture that can concurrently support a specific number of client devices” is not generic and is essential to the nature of the invention that is a multiplayer video game.  Examiner disagrees and notes that a host computer storing, managing and presenting data to multiple clients is a generic arrangement of computer hardware within the gaming arts.  This generic arrangement of computing hardware and extra solution activity is not transformative. Applicant’s blanket assertion fails to set forth a standard that could distinguish Applicant’s “hardware architecture” from merely generic non-transformative hardware.  No particular features of the claims have been considered or noted to be distinguishing and as such Applicant’s generic host and multiple client arrangement is not transformative.
Applicant argues “varied narrowing limitations”, “the specific hosting architecture” and the “very defined technological niche” amount to significantly more.  Examiner disagrees and notes that the generic arrangement of computers claimed is far from niche and encompasses nearly all of the multiplayer gaming industry.  Applicant’s assertion that the collection of player data from multiple clients is transformative is not persuasive.  Collection of such data, whether it be 10 or 1,000,000, is commonly performed in gaming and is well-understood non-transformative extra solution activity. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J IANNUZZI whose telephone number is (571)272-5793. The examiner can normally be reached M-F 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/PETER J IANNUZZI/               Examiner, Art Unit 3715